Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/24/2011 have been fully considered. Prior art Roth has been used to address Applicant’s arguments.  Please see the rejection below for further detail.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 11–14 and 18–23 are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (US PGPub 2017/0335989 A1) in view of Roth (USPN 8926030 B2).
Regarding Claim 8, Schlegel et al. discloses a manifold for connecting two or more fluid control devices to a common fluid source, the manifold comprising:  a first manifold block (204) adapted to be coupled to a first fluid control device (216); a first slot (230) formed in the first manifold block; a second manifold block (206) adapted to be coupled to a second fluid control device (214); a second slot (228) formed in the second manifold block, a slot connector (208) configured to couple the first manifold block and the second manifold block together the slot connector (208) having a first end sized to be disposed in the first slot and a second end sized to be disposed in the second slot (Fig. 2B), but does not disclose a first fastener at least partially disposed in the first slot to retain the first end of the slot connector in the first slot; and a second fastener at least partially disposed in the second slot to retain the second end of the slot connector in the second slot.  
Roth teaches a fastener (26) that covers a slot (22) in order to secure the fastener to the slot.  Col. 6, Lines 11–22.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the slots of the Schlegel with a slot connector as taught by Roth in order to maintain the slot connectors in place.  Thus, preventing unwanted separation of the connecting pieces.
Roth’s slot connector is secured within the slot as seen in figure 1.  Per the Schlegel–Roth combination, Roth’s slot connector is secured within Schlegel’s slots 228 and 230, over Schlegel’s slot connector 210.  The shape of Roth’s slot connector mirrors the shape of the slots.
The Schlegel–Roth combination teaches first fastener (Roth 26) at least partially disposed in the first slot (Schlegel 230) to retain the first end of the slot connector (Schlegel 210) in the first slot (Roth Col. 6, Lines 11–22); and a second fastener (Roth 26) at least partially disposed in the second slot (Schlegel 228) to retain the second end of the slot connector (Schlegel 210) in the second slot (Schlegel Fig. 3).  
Regarding Claim 11, the Schlegel–Roth combination does not explicitly teach the first fastener has a length that is less than 50% of a length of the first slot, and wherein the second fastener has a length that is less than 50% of a length of the second slot.  
It would have been obvious to one having ordinary skill in the art before the time of filing to size the fastener and slots according to design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Additionally, Applicant has not indicated the criticality of these ranges in the specification.
Regarding Claim 12, the Schlegel–Roth combination teaches a fluid connector (Schlegel 244) having a first end disposed in the first manifold block (Schlegel 204) and a second end disposed in the second manifold block (Schlegel 206), the fluid connector configured to fluidly connect a first fluid passageway (Schlegel 226) of the first fluid control device to a second fluid passageway (Schlegel 224) of the second fluid control device.  
Regarding Claim 13, the Schlegel–Roth combination teaches the first slot only extends partially through the first manifold block, and wherein the second slot only extends partially through the second manifold block (Schlegel, Fig.3).  

    PNG
    media_image1.png
    749
    1127
    media_image1.png
    Greyscale

Figure 1 - Schlegel Annotated Fig. 3
 Regarding Claim 14, Schlegel discloses a manifold for connecting two or more fluid control devices to a common fluid source, a first manifold block (202) adapted to be coupled to a first fluid control device (244); a first slot (Schlegel Annotated Fig. 3) formed in the first manifold block; a second manifold block (206) adapted to be coupled to a second fluid control device (214); a second slot (228) formed in the second manifold block; and a slot connector (208) configured to couple the first manifold block and the second manifold block together, the slot connector having a first end sized to be disposed in the first slot and a second end sized to be disposed in the second slot (Schlegel Annotated Fig. 3), respectively, but does not disclose a first fastener at least partially disposed in the first slot.
Roth teaches a fastener (26) that covers a slot (22) in order to secure the fastener to the slot.  Col. 6, Lines 11–22.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the slots of the Schlegel with a slot connector as taught by Roth in order to maintain the slot connectors in place.  Thus, preventing unwanted separation of the connecting pieces.
Roth’s slot connector is secured within the slot as seen in figure 1.  Per the Schlegel–Roth combination, Roth’s slot connector is secured within Schlegel’s slots 228 and 230, over Schlegel’s slot connector 210.  The shape of Roth’s slot connector mirrors the shape of the slots.
The Schlegel–Roth combination teaches first fastener (Roth 26) at least partially disposed in the first slot (Schlegel 230) to retain the first end of the slot connector (Schlegel 210) in the first slot (Roth Col. 6, Lines 11–22); and a second fastener (Roth 26) at least partially disposed in the second slot (Schlegel 228) to retain the second end of the slot connector (Schlegel 210) in the second slot (Schlegel Fig. 3), wherein the first and second ends of the slot connector are retained in the first and second slots, respectively, without a manifold plate.  Schlegel Annotated Fig. 3
Regarding Claim 18, the Schlegel–Roth combination does not explicitly teach the first fastener has a length that is less than 50% of a length of the first slot, and wherein the second fastener has a length that is less than 50% of a length of the second slot.  
It would have been obvious to one having ordinary skill in the art before the time of filing to size the fastener and slots according to design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Additionally, Applicant has not indicated the criticality of these ranges in the specification.
Regarding Claim 19, the Schlegel–Roth combination teaches a fluid connector (Schlegel 244) having a first end disposed in the first manifold block (Schlegel 204) and a second end disposed in the second manifold block (Schlegel 206), the fluid connector configured to fluidly connect a first fluid passageway (Schlegel 226) of the first fluid control device to a second fluid passageway (Schlegel 224) of the second fluid control device.  
Regarding Claim 20, the Schlegel–Roth combination teaches the first slot only extends partially through the first manifold block, and wherein the second slot only extends partially through the second manifold block (Schlegel, Fig.3).  
Regarding Claims 21–22, the Schlegel–Roth combination teaches the first and second fasteners comprise first and second screws, respectively.  Schlegel, Para. 30
Regarding Claim 23, the Schlegel–Roth combination teaches the first fastener (Roth 26) is entirely disposed in the first slot (Roth Fig. 1) and the second fastener is entirely disposed in the second slot.
Claims 1–3, 5–7, 9 and 15–16 are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (US PGPub 2017/0335989 A1) in view of Roth (USPN 8926030 B2), in further view of Massey (USPN 8840333 B2).
Regarding Claim 9, the Schlegel–Roth combination does not disclose the first and second slots are drilled into the first and second manifold blocks, respectively.  
Massey teaches using a drill as one method to make circular slots, as well as allowing the user to provide a precise location for the slots. Col. 2, Lines 43–56.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the manner in which the slots of the Schlegel–Roth combination are formed with a drill as taught by Massey in order to provide a precise location for the slots.
Regarding Claim 15, the Schlegel–Roth combination does not disclose the first and second slots are drilled into the first and second manifold blocks, respectively.  
Massey teaches using a drill as one method to make circular slots, as well as allowing the user to provide a precise location for the slots. Col. 2, Lines 43–56.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the manner in which the slots of the Schlegel–Roth combination are formed with a drill as taught by Massey in order to provide a precise location for the slots.
Regarding Claim 16, the Schlegel–Roth combination does not disclose each of the first and second slots has a substantially circular shape in cross-section.  
Massey teaches each of the first (Fig. 10, where the first slot is the corresponding cavity to 442) and second (Fig. 10, where the second slot is the corresponding cavity to 444) slots has a substantially circular shape in cross-section (Fig. 10) in order to have a tight seal (Col. 1, Lines 9–67 through Col. 2, Lines 1–5).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the slots and a slot connector of Schlegel with a circular configuration as taught by Massey in order to have a tight seal.
Regarding Claim 1, the Schlegel–Roth–Massey combination teaches the first slot (Schlegel 230) extends from the first side of the first manifold block (Schlegel 204) and into the first manifold block toward a second side of the first manifold block, wherein the first slot has a substantially circular shape in cross-section (Massey Fig. 10), the first slot has a first portion that has a circular shape in cross-section, and the first slot has a second portion that has a U-shape in cross-section, wherein the first portion of the first slot is positioned closer to the second side of the first manifold block than the second portion of the first slot such that the first portion of the first slot is spaced from the first side of the first manifold block (Schlegel Fig. 3), and wherein the second portion of the first slot connects the first side of the first manifold block to the first portion of the first slot (Schlegel Fig. 3); wherein the second slot (Schlegel 228) extends from the first side of the second manifold block and into the second manifold block (Schlegel 206) toward a second side of the second manifold block, wherein the second slot  has a substantially circular shape in cross-section (Massey Fig. 10), the second slot has a first portion that has a circular shape in cross-section, and the second slot has a second portion that has a U-shape in cross-section (Schlegel Fig. 3), wherein the first portion of the second slot is positioned closer to the second side of the second manifold block than the second portion of the second slot such that the first portion of the second slot is spaced from the first side of the second manifold block (Schlegel Fig. 3), and wherein the second portion of the second slot connects the first side of the second manifold block to the first portion of the second slot (228); wherein the first fastener (Roth 26) is disposed in the first portion of the first slot to retain the first end of the slot connector in the first slot; and wherein the second fastener (Roth 26) is disposed in the first portion of the second slot to retain the second end of the slot connector in the second slot.  
Regarding Claim 2, the Schlegel–Roth combination does not disclose the first and second slots are drilled into the first and second manifold blocks, respectively.  
Massey teaches using a drill as one method to make circular slots, as well as allowing the user to provide a precise location for the slots. Col. 2, Lines 43–56.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the manner in which the slots of the Schlegel–Roth combination are formed with a drill as taught by Massey in order to provide a precise location for the slots.
Regarding Claim 3, the Schlegel–Roth–Massey combination teaches the first and second ends of the slot connector are retained in the first and second slots, respectively, without a manifold plate.
The purpose of Schlegel’s manifold plate and the fasteners is to keep the keys in place (Para. 40).  Because Roth’s fasteners perform this same function which is to maintain the slot connectors in the slots, the manifold is not needed. 
Regarding Claim 5, the Schlegel–Roth–Massey combination does not explicitly teach the first fastener has a length that is less than 50% of a length of the first slot, and wherein the second fastener has a length that is less than 50% of a length of the second slot.  
It would have been obvious to one having ordinary skill in the art before the time of filing to size the fastener and slots according to design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Additionally, Applicant has not indicated the criticality of these ranges in the specification.
Regarding Claim 6, the Schlegel–Roth–Massey combination teaches a fluid connector (Schlegel 244) having a first end disposed in the first manifold block (Schlegel 202) and a second end disposed in the second manifold block (Schlegel 204), the fluid connector configured to fluidly connect a first fluid passageway (Schlegel 226) of the first fluid control device to a second fluid passageway (Schlegel 224) of the second fluid control device.  
Regarding Claim 7, the Schlegel–Roth–Massey combination teaches the first slot only extends partially through the first manifold block, and wherein the second slot only extends partially through the second manifold block (Schlegel, Fig.3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753